Five Star Products, Inc.
10 East 40th Street
Suite 3110
New York, New York  10016


May 23, 2007                        


Kampner Realty, LLC
16 Mount Ebo Road South
Brewster, New York  10509


Attention:  Mr. Ronald Kampner



 
Re:
Agreement of Lease
1202 Metropolitan Avenue
Brooklyn, New York  11237            



Dear Ron:
 
Pursuant to that certain Agreement of Lease between Kempner Realty, LLC, as
Landlord and Five Star Products, Inc., as Tenant covering the premises located
at 1202 Metropolitan Avenue, Brooklyn, New York  11237 (the "Lease"), the
Landlord and Tenant, as provided in the definition of "Fair Market Value" in the
Lease, each retained appraisers to determine the Fair Market Value of the
Premises.  The Landlord and Tenant have both received the appraisals of the
Premises from the appraisers that each retained and such appraisals are
different by 10% or less.  Pursuant to the Lease, the Fair Market Value is the
average of the appraisals or Seven Million Seven Hundred Fifty Thousand U.S.
Dollars ($7,750,000) (Tenant's appraisal being $7,500,000 and Landlord's
appraisal being $8,000,000) subject to an annual adjustment of 3% as provided in
the Lease.
 
Defined terms used in this letter unless otherwise defined herein shall have the
meanings given such terms in the Lease.
 
Please acknowledge your agreement by signing below:
 

      Very truly yours,                     FIVE STAR PRODUCTS, INC.            
                    By:
/s/ John Belknap
        Name:  John Belknap         Title:    President    AGREED:              
       KAMPNER REALTY, LLC                                 By: 
/s/ Ronald Kampner
        Name:  Ronald Kampner            Title:  Managing Member          
Date:  6-11-07                                          
                                                                       



 

--------------------------------------------------------------------------------

 